DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Claims 1-8 and 13-21 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-17 and 19-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zemlok (US Pub 2015/0209035 A1).
As to Claim 1 and 13, Zemlok discloses a surgical instrument/method of controlling motor velocity in a surgical instrument (See [Abstract]), comprising:
a displacement member (Fig.6, item #220 and [0071], [0073]) configured to translate between a proximal position and a distal position (…firing rod 220 and drive tube 210 causes firing rod 220 to move distally and/or proximally, in the directions of arrows D and E, along threaded portion 212 of drive tube 210 upon rotation of drive tube 210 in response to the rotation of the drive motor 200 …See [0102], [0103] and [0092]) over a plurality of predefined zones (predetermined point – See [0176]) , wherein the plurality of predefined zones are defined by a plurality of predetermined set displacement intervals (Fig.44, item # T ≤ Tp, T≥Tp and see also [0263];
a motor (Fig.20, item #200) coupled to the displacement member to translate the displacement member (See [0073]);
a control circuit (Fig.20, item #500 coupled to motor #200) coupled to the motor;
a position sensor (Fig.20, item #416) coupled to the control circuit, a position sensor configured to monitor the position of the displacement member (See [0135]);
a timer/counter circuit (Fig.20 shows item #416 connected to the controller #500 and in step #1104a -position calculator 416 provides the time "T" and the linear speed to the microcontroller 500, which compares the time "T" to a stored predetermined time,  – See [0263])) coupled to the control circuit, the timer/counter circuit configured to measure elapsed time;
wherein the control circuit is configured to:
receive, from the position sensor, a position (Fig.20, item #416) of the set displacement member in a current zone defined by one of the predetermined set displacement interval (See [0151] and [0263]);
measure time at a set position of the predetermined set displacement interval, wherein the measured time is defined as the time taken by the displacement member to microcontroller receives the determined time from the position calculator and compares the determined time to a stored predetermined time…See [0008], [0173] & [0263]); and
set a command velocity of the displacement member for a subsequent zone based on the measured time in the current zone (…sensor also determines the linear speed of the firing rod and selects the stored predetermined time based on the linear speed…See [0009] and also [0173]).
As to Claim 2 and 14, Zemlok discloses the surgical instrument of claim 1 and the method of 13, wherein the control circuit is configured to/method comprising:
determine the predetermined set displacement interval in which the displacement member is located, wherein the predetermined set displacement interval is defined by a beginning position (corresponding to a proximal-most position of the displacement member 220) and an ending position (corresponding to a distal-most position of the displacement member 220); and
measure the time when the displacement member reaches the ending position of the predetermined set displacement interval (microcontroller receives the determined time from the position calculator and compares the determined time to a stored predetermined time – See [0008],[0173] and [0263]).
As to Claim 3 and 15, Zemlok discloses the surgical instrument of claim 1 and the method of 13, wherein the control circuit is configured to/method further comprising:
compare the measured time to a predetermined time stored in a memory coupled to the control circuit ( “compares the determined time to a stored predetermined time”; 
determine whether to adjust or maintain the command velocity based on the comparison (note control of rotational speed to effect a target longitudinal speed of firing rod 220 – [0185]: “constant speed mode, the speed calculator 422 in conjunction with the microcontroller 500 and/or the motor driver adjust the rotational speed of the drive motor 200 to ensure constant linear speed of the firing rod 220”).
As to Claim 4 and 16, Zemlok discloses the surgical instrument of claim 3 and the method of 15, wherein the control circuit is configured to maintain the command velocity (“constant speed mode”, [0185]) for the subsequent zone the same as the command velocity of the current zone when the measured time is within a range of predetermined times ( “in the constant speed mode, the speed calculator 422 in conjunction with the microcontroller 500 and/or the motor driver adjust the rotational speed of the drive motor 200 to ensure constant linear speed of the firing rod 220”, note that constant linear speed is ensured regardless of timing conditions in this constant speed mode, therefore constant speed is necessarily ensured also when tie is within a range- See [0185]).
As to Claim 5 and 17, Zemlok discloses the surgical instrument of claim 3 and the method of claim 15, wherein the control circuit is configured to adjust the command velocity for the subsequent zone different from the command velocity of the current zone when the measured time is outside a range of predetermined times (“adjusts a program coefficient in the pulse modulation algorithm to control the drive motor 200 to 
As to Claim 7 and 19, Zemlok discloses the surgical instrument of claim 1 and the method of 13, wherein multiple zones are defined for a staple cartridge configured to operate with the surgical instrument (for example a distal zone represented by the distal-most third of cartridge assembly 164 as measured in a longitudinal direction of the cartridge 164, and a proximal zone represented by the proximal -most two-thirds of cartridge 164).
As to Claim 8 and 20, Zemlok discloses the surgical instrument of claim 7 and the method of 13, wherein at least two zones have a different length (As shown above in Claim 7, 1/3 is different than 2/3 of the cartridge length).
As to Claim 21, Zemlok discloses the surgical instrument of Claim 1, wherein more than one of the plurality of predetermined set displacement intervals are different (See Fig.44, item # T ≤ Tp, T≥Tp and see also [0263]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok. 
	As to Claim 6 and 18, Zemlok further teaches that during a subsequent zone, the command velocity is adjusted (details in the 35 USC 102 rejections of claims 5 and 17, note references to a zero/no velocity imposed during a subsequent zone, as shown above), however:
Zemlok does not expressly teach that a time measurement is skipped for a subsequent zone when the command velocity is adjusted
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Zemlok before them at the time the application was filed, to provide that during the subsequent zone when the velocity is set to zero (displacement member 220 is stopped beyond the “shorter distance”, see [0263]), system resources were not used for unnecessary tasks such as time measurements. 
Therefore, a person of ordinary skill in the art would have been motivated to make such modification in order to save system resources (e.g. battery power) and 
Response to Arguments/Remarks
As to applicant’s argument “… Claims 1-5, 7, 8, 13-17, 19, and 20 stand rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Zemlok ‘035. Without admitting to or acquiescing to any of the assertions made in the Office Action concerning Zemlok ‘035 and expressly reserving the right to challenge any of such assertions in the future, Applicant respectfully traverses the anticipation rejections; however, in an effort to advance the Subject Application towards allowance, the Applicant has amended Independent Claims 1 and 13 to further define over Zemlok ‘035. The Applicant submits that Zemlok ‘035 fails to disclose, teach, or suggest, at least, the amendments to Independent Claim 1; therefore, Independent Claim 1 cannot be anticipated by
Zemlok ‘035. The above-provided discussion applies with the same or similar force to
Independent Claim 13. Accordingly, the Applicant requests that the 35 U.S.C. § 102(a)(1) rejections to Independent Claims 1 and 13, along with Claims 2-5, 7, 8, 14-17, 19, and 20 that depend from one of Independent Claims 1 or 13, be withdrawn…. As discussed above, Zemlok ‘035 does not anticipate Independent Claims 1 and 13. Accordingly, the Applicant requests that the 35 U.S.C. § 103 rejection to Claims 6 and 18 be withdrawn, at least due to their dependency from Independent Claims 1 and 13, respectively…”
	In response to applicant’s arguments/remarks, the examiner respectfully disagrees with the applicant’s allegation. In Contrary to applicant’s allegation, the newly amended claims are thought by the Zemlok. Zemlok in his teachings as shown by at 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846